—In an action for an accounting, appointment of a receiver and a permanent injunction, defendants Lazar Levitin and Ocean Parkway Medical Building, a limited partnership, appeal from an order of the Supreme Court, Kings County (Scholnick, J.), dated October 4, 1984, which compelled them to produce for discovery and inspection, at the taking of their deposition, various documents referred to in plaintiff’s notice of discovery and inspection.
Order affirmed, with costs.
*886Under the circumstances of this case discovery and inspection of the items in question is proper. Lazer, J. P., Thompson, O’Connor, Rubin and Kunzeman, JJ., concur.